 KAHN'S AND COMPANY, DIVISION OF CONSOLIDATED FOOD CO.Kahn's and Company, Division of Consolidated FoodCo. and Reginald Akers. Case 9-CA-13752October 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEI.I.OOn June 10, 1980, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed limited exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order, asmodified herein.We do not agree with the Administrative LawJudge's finding that the discharge itself stemmedfrom the unlawful interview and thus constitutes anindependent violation of Section 8(a)(l) of the Act.I The Administrative Law Judge found that the collective-bargainingagreement between Respondent and the Union provided, inter alia, for athree-step grievance procedure culminating in final and binding aribtra-tion The Administrative Law Judge further found that the dispute overAkers' discharge was submitted to arbitration. The arbitrator's award.which was a part of the record in this case, found that Akers as dis-charged for cause; i.e., specifically for violating plant rules pertaining tolength of breaks and negligently destroying company propertyRespondent requested that the Administrative Law Judge defer to theabritrator's award on grounds of Spielberg Manufacturing Company, 112NLRB 1080 (1955) The Administrative Law Judge did not. hoswever.honor Respondent's request for a Spielberg deferral, inasmuch as the issueof whether Akers was discharged for engaging in protected activities wasnot considered by the arbitrator. Respondent has excepted to the Admin-istrative Law Judge's denial of its request to defer to the arbitrator'saward We agree with the Administrative Lasw Judge's finding and wefind that Respondent's exception lacks merit. See Suburban .otor Freight.Inc., 247 NLRB No 2 (1980), where the Board held[We] will no longer honor the results of an arbitration proceedingunder Spielberg unless the unfair labor practice issue before theBoard was both presented to and considered by thearbitrator.... W]e will give no deference to an arbitration awardwhich bears no indication that the arbitrator ruled on the statutoryissue of discrimination in determining the propriety of an employer'sdisciplinary actions.Our examination of the arbitrator's award shows that he did not con-sider the discrimination issue. We note, too, that, as Resplondent urges usto defer, Respondent also has the burden of affirmatively proving that de-ferral is warranted. Respondent has failed to offer any evidence that theissue of Akers' grievance filing was considered by the arbitrator. In lightof Respondent's failure to meet its affirmative burden, we agree with theAdministrative Law Judge's finding that deferral is not warrantedFor reasons set forth in Member Penello's dissenting opinion in Subur-ban Motor Freight, he would defer to the arbitration award at issueherein. Accordingly. Member Penello concurs only in the result reachedby the Board in dismissing the complaint allegations that Respondent vio-lated Sec. 8(aXI) of the Act by discharging Akers for filing grievances253 NLRB No. 4The gravamen of the offense in cases where disci-pline is imposed absent the safeguards of N'L.R.B.v. J. Weingarten, Inc., 420 U.S. 251 (1975), is thedenial of an employee's right to representationduring an interview where the employee reason-ably fears that discipline will be imposed, and notthe discipline itself. As we indicated in our recentDecision in Illinois Bell Telephone Company, 251NLRB No. 128 (1980), discipline imposed for con-duct which is the subject of a Weingarten interviewdoes not itself constitute a separate violation ofSection 8(a)(l) of the Act, unless the GeneralCounsel shows that the employee was dischargedfor requesting the presence of his union representa-tive or for engaging in other protected activity un-related to the exercise of the employee's Weingar-ten rights.2RemedyWe agree with the Administrative Law Judge,but for different reasons, that the appropriateremedy for Respondent's denial of Akers' Weingar-ten rights is a make-whole remedy of reinstatementand backpay. In Kraft Foods, Inc., 251 NLRB No.6 (1980), which issued subsequent to the Adminis-trative Law Judge's Decision herein, we set forththe circumstances in which a make-whole remedyis warranted. As we said in that case, the GeneralCounsel may make a prima facie showing that amake-whole remedy is appropriate by proving thatan investigatory interview was conducted in viola-tion of Weingarten, and that the employee/inter-viewee was subsequently disciplined for conductwhich was the subject of the interview. At thatpoint the burden shifts to the respondent to negatethe prima facie showing by demonstrating that thedecision to discipline the employee was not basedon information obtained at the unlawful interview.Applying that test to these facts, the evidenceshows that the General Counsel has met his burdenby showing that Respondent conducted an investi-gatory interview which violated the rule estab-lished in Weingarten, and that Akers was subse-quently disciplined as a result. Respondent has inturn failed to meet its burden, inasmuch as it didnot show that the decision to discipline Akers wasnot based upon the tainted information derivedfron the unlawful interview. Thus, in light of ourDecision in Kraft, supra, we find that a make-wholeremedy is appropriate, and will order that Akers bereinstated with backpay, and that any reference to2 Member Penello, who did not participate in Illinis Bell. relies onthat Dlcision only insofar as it held that the General Counsel failed Iodemonstrate that the alleged discriminatee had been ischarged bheau t, fa request fr representaltion at the investigatory intersieSS25 DECISIONS OF NATIO()NAL ABOI()R REILA'l'IO)NS BOARD)the disciplinary interview and subsequent dischargebe expunged from his personnel records.:'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Kahn's and Company, Division of ConsolidatedFood Co., Cincinnati, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph l(a):"(a) Requiring that employees participate in in-terviews or meetings without union representationwhere such representation has been refused by Re-spondent and where the employees have reasonablegrounds to believe that the matters to be discussedmay result in their being the subject of disciplinaryaction."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Delete from Reginald Akers' personnel re-cords any reference to the April 18, 1979, disciplin-ary interview and subsequent discharge."3. Substitute the attached notice for that of theAdministrative Law Judge.' Membher Jenkins concurs ill tli resultAPPENDIXNorilcil To EMP.OYLIESPOST'ID BY ORDER F01 rTHNATIONAL. LABOR RELA'IIONS BOARDAn Agency of the United States GovernmentWE' WItL Nor require any employee to takepart in an interview or meeting where the em-ployee has reasonable grounds to believe thatthe matters to be discussed may result in his orher being the subject of disciplinary action andwhere we have refused to permit him or herto be represented at such meeting by a labororganization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WtE wii. offer Reginald Akers immediateand full reinstatement to his former job or, ifsuch job no longer exists, to substantiallyequivalent employment, without prejudice tohis seniority or other rights and privileges, andmake him whole for any loss of pay he mayhave suffered by reason of our discharge ofhim, plus interest.Wil wii.l. delete from Reginald Akers' per-sonnel records any reference to the April 18,1979, disciplinary interview and subsequentdischarge.KAHN'S AND COMPANY, DIVISION OFCONSOI.II)ATI) FooD) Co.DECISIONS I A I MtNI 01 liti CASILAIMIRA AHHBBOT SVENSON, Administrative LawJudge: A hearing was conducted in this proceeding atCincinnati, Ohio, November 30. 1979. The charge wasserved on the Respondent April 19, 1979. The complaintwas issued May 31, 1979, and the Respondent duly filedan answer, and an amended answer, to the complaint.The issues are whether or not the Respondent violatedSection 8(a)(1) of the National Labor Relations Act, asamended, on April 18, 1979, in that the Respondent's su-pervisor, Freddie Logan, threatened employees that re-peated filing of grievances could lead to discharge,denied the request of Charging Party Reginald Akers tohe represented by the Union in an interview, whichAkers had reasonable cause to believe would result indisciplinary action, interviewved Akers notwithstandingthe denial of representation; and whether or not the Re-spondent violated Section 8(a)(1) and (3) of the Act onApril 18, 1979, by discharging Akers as a result of theinterview and/or his union activities.'Upon the entire record, including my observation ofthe demeanor of the witnesses, and after consideration ofthe briefs filed by the General Counsel and the Respond-ent, I make the following:FINI)IN(;S 0 FAC II. UNFAIR ABOR PRACriCtSA. FactsI. IntroductionThe Respondent operates a slaughterhouse in Cincin-nati, Ohio, where it employs about 1,000 people. Thecomplaint alleges, the answer admits, and I find that theNoi issue is raised as to jurisdicion or labor organiation status Based11i the allegations of the complainl and admissions of the answer. I findthat Ihc Respondenl meets the jurisdicti onal standards of the NationalI. lhlor Relations Board and that l ocal 7 Amalgamated Meat Cutters andButcher 'Workmen of North America AFt CIO. is a labor orga;;lantionvthit the meaning of the Actth Respondenit' request for deferral to the awa rd of an arbitratorfindinig hat Akers as discharged for good cause tinder Spielhbeerg anrua¢wturig (;Conpany, 112 NI R B 1081i (I 55). is denied because Ihle issue iofwshclher or nol Akers' discharge resulted in wshole or in part from hisunillio actii ties, i e , filing grievances, w as niot presented o ior consideredby the ;arhitrator. Subhurhan Motor reih. Inc., 247 NRB No 2 (1979).26 KAHN'S AND C()MI'ANY I)IVISI()N OF COSO().I)ATFD FOOD CO)following persons were its supervisors and agents at ma-terial times:William Maxwell senior vice presidentLucien Royse vice president, plantoperationsJohn O'Connell personnel managerFreddie Logan superintendentThe Respondent has had successive collective-bargain-ing agreements with Local 7, Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO,for more than 28 years. At material times the union offi-cers consisted of Ernest Grote, steward of the hog-floordepartment of around 70 employees; William Merritt,chief steward with an office provided for his use andspending full time on his union duties; Austin Rains, sec-retary-treasurer who is located off plant premises; andPresident and Business Representative Thomas Ranshawwho is also located off premises. The current collective-bargaining agreement contains a three-step grievanceprocedure culminating in final and binding arbitration.There is a posted rule, agreed to by the Union, setting a7-minute time limit on personal breaks taken betweenregularly scheduled breaks. It is an establish practice ofthe Respondent to provide union representation upon re-quest in all disciplinary proceedings.Reginald Akers, a 25-year old man in good physicalcondition, was employed by the Respondent from Sep-tember 1971 until his termination on April 18, 1979. Hisregular job was neck boner and hind feet trimmer forwhich he was paid $8.10 an hour. Akers' immediate su-pervisor was Freddie Logan.Akers' personnel file shows that in 1974 he was givena verbal warning for unwillingness or failure to followdirections in performance of work and wasting time orloitering in toilets or on company property during work-ing hours. In 1975 he was given a week suspension,waived by the Company, for complete disregard of anorder or instruction by a supervisor; neglect, wastage,and willful damage to, or destruction of, Company prop-erty; and unwillingness or failure to follow instructions.In 1977 he was required to appear before the contractabsentee committee for excessive absenteeism and tardi-ness. On June 7, 1978, he was given two written warn-ings for absenteeism and tardiness and for failure to callin. On August 24, 1978, Vice President Royse placed awritten memo in Akers' file concerning a verbal warningfor inefficiency and lack of motivation in his work effort.During the first 11 days of April 1979 Akers was late on4 days and absent 2 days. Akers testified he was aware ofhis right to union representation during disciplinary pro-ceedings and that he was accompanied by a steward inall the above-described proceedings.Akers testified he had been filing an average of onegrievance a month. Union officials put this figure higherand Steward Grote testified that no employee filed griev-ances more often than Akers. Akers testified that someyears ago his former foreman, Dave Barber (who is nolonger employed by the Respondent), told him on twooccasions that Akers was "messing him up" filing somany grievances, and that Barber once told Akers, about2 years before Akers' discharge, that before Barber leftthe Respondent's employ "he's got to fire [Akers] and afew others that file grievances.'"On Monday, April 16, 1979, Akers injured his hand atwork and on Tuesday, April 17, Akers filed a grievanceover the amount he was paid for the day he was injured.2. Events of April 18, 1979When Akers reported for work for the day-shift thatmorning, he told Foreman Logan he was unable to per-form his regular duties because of his injured hand.Logan instructed Akers to go upstairs where employeeDale Meadows would instruct him on how to performthe gambrels-and-rollers job. Akers had performed thisjob for a short period about 3 years before and Meadowstook a few minutes to show him what to do. The job isone of the easiest in the plant and is regularly assigned toArt Jones, an older employee who is semi-crippled witharthritis and moves about slowly. Gambrels are piledinto a shute and rollers are hung on a rail. Gambrels androllers descend by shute and rail to a floor below wheretwo employees insert gambrels between the hind feet ofhogs fed to them by conveyor belt, hook the gambrels torollers on the overhead rail, and start the hogs down theline for further processing. Meadows told Akers hewould not have to get relief if he took a personal break,that he was to relieve himself.Akers' testimony: Shortly before the 9:10 a.m., regularbreaktime, Akers "stacked the [shute with gambrel]sticks all the way ...back, as far as I could, and therollers the same way' to allow himself enough time tovisit the restroom and return before the men at the con-veyor belt below ran out of gambrels and rollers. He lefthis work station and went down the stairs to the res-troom. While he was in the restroom he heard the planthorn sound warning of trouble on the floor. He left therestroom and returned to his work station 5 minutes afterhe had left it. Upon arrival he found Foreman Loganputting rollers on the rail. Logan asked Akers where hehad been, and told him hogs had fallen to the floorbelow. Akers explained he had been to the restroom andLogan told him to let Logan know the next time and hewould send a relief man. After Akers had worked aboutanother 5 minutes, Logan sent him to Personnel ManagerJohn O'Connell.Charles Clay, whose work station is near the restoom,testified he observed Akers come down the stairs at 8:45and spoke with him at 8:50 when he came out of therestroom on his way back upstairs and that Clay hadlooked at his watch each time.Foreman Logan testifies that he heard the warninghorn sound and proceeded to the area where he saw apile of 20 hogs on the floor where they had fallen fromthe end of the conveyor belt. He then went up to thegambrel-and-roller station and found there were no roll-ers on the rail and no one at Akers' work station. Hebegan hanging rollers on the rail which he kept doing,with the help of another foreman, for about 5 minutesuntil Akers arrived. Logan sought out Union StewardErnest Grote and told him to go and see what Akers haddone. When Grote returned from looking at the pile ofhogs Logan told him, "1 don't need an employee like27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat working for me" and sent word to Akers that hewas to report to personnel.Management estimated Akers was away from his workstation 15 to 17 minutes, as follows: The roller chain runsat a speed set to process 420 hogs an hour, or 7 hogs aminute;2the maximum number of rollers which could bebacklogged by Akers was 63; so it would take 9 minutesto exhaust the supply of rollers. Add to that 3 minutes,which was about the time required for 20 hogs to fallfrom the conveyor belt at 7 a minute, plus the 5 minutesLogan performed Akers' tasks.Assessing this evidence, it seems there were few waysin which the interruption in production could have oc-curred. If Akers was absent from his station for only 5minutes, as he and Clay insist, then he could have failedto fill the rail with rollers as he said he did; but no onesuggests that this happened. Or the front roller couldhave stuck at a bend in the rail, which was below Akers'station and hidden from his sight, so that he did not real-ize that the rail was not adequately stocked at the timehe departed, as the General Counsel suggests; but thereis no evidence to support this theory. The only otherpossibility is the one worked out by the Respondent-that Akers was away from his station longer than the 9minutes it takes for the men working below to use up anentire rail full of rollers, and probably was away as longas 17 minutes. Further supporting the likelihood that thisis what happened is the evidence that Akers is a personwith no concept of time and that Clay's estimates did notseem reliable. I therefore discredit Akers and Clay andfind that Akers' absence from his work station for aperiod of approximately 17 minutes caused the 20 hogsto fall to the floor below and the consequent interruptionin production.To resume the chronology, Akers testified that uponhis arrival in the personnel office he told Personnel Man-ager O'Connell that he wanted his steward present if hehad been sent there on company business3and thatO'Connell, without responding to this demand, told himto wait in the back room. Akers continued, with substan-tial corroboration by Union Steward Grote, that a fewminutes later Akers overheard a conversation betweenO'Connell and Grote in which Grote asked O'Connell ifAkers wanted a steward and O'Connell responded, "no,"but he would call when a steward was needed.4Akersdid not come out of the back room and challenge thisstatement by O'Connell.Based on the Respondent's failure, without explana-tion, to call Personnel Manager John O'Connell as a wit-ness, I infer that O'Connell would not have controvertedthis testimony by Akers and Grote if he had been2 Running the chain at this speed, the Company achieves a productionrate of only 375 hogs an hour because of rest periods and stops by gov-ernment inspectors.3 Akers distinguished company business from personal business such asthat involved when he had been sent to personnel on a previous occasionto discuss a parking ticket with traffic officers.4 Vice President Royse, who was waiting in the personnel office forLogan so he could discuss the Akers incident with him, also heardO'Connell deny that Akers asked for the steward Royse did not, howev-er, mention in his testimony O'Connell's promise to call Grote whenneeded.called." I find that Akers told O'Connell he wanted hissteward and that O'Connell told Steward Grote shortlythereafter that Akers had not requested him but hewould be called when needed. I also find, based onAkers' uncontroverted testimony, that some time afterthat Akers again came out of the back room and, observ-ing Royse waiting, asked whether Akers was there "forthe Company." Royse said, "yes," and Akers informedRoyse that in that case he wanted his steward. Royse re-sponded, "When I get through with you, you can seeanybody you want to."A few minutes later Logan reported the hog-falling in-cident to Vice President Royse in the personnel officeand, after some discussion, they called Akers into a con-ference room where he was confronted by Royce,Logan, and O'Connell."According to Akers, he requested the presence of hissteward twice during this interview, once at the verystart, but the interview proceeded without the stewardbeing provided, and ended with Royse's telling him"now, you can have your Steward because you arefired." As I have above discredited Akers' contradictedtestimony as to the length of time he was away from hiswork station; as Royse flatly denied that Akers request-ed, or was denied, a steward during this interview; andas Logan's account of the interview coincided moreclosely with Royse's version than with Akers' version, Idiscredit Akers here and find that Akers failed to ask forunion representation at the beginning of this interview.Based on an amalgamation of the testimony of the threewitnesses present, I find that the following probably wassaid: Royse told Akers he wanted to talk to him to findout why the hogs fell on the floor, where Akers went,and what he did, but Akers did not have to talk about itif he did not wish to. Akers responded by asking, "Willthis be held against me?" And Royse told him it wouldnot if he had a reasonable excuse. Akers then said he hadto go to the restroom. Royse asked how long he wasgone and Akers said approximately 4 minutes. Royse saidhe could not accept that and at that point asked Akerswhether he wanted union representation and Akers re-sponded he did.Royse testified that he knew at that point that Akerswas not being truthful with him, saying he had beengone only 4 minutes, when Royse figured he had beengone 15 to 17 minutes, and he decided then to recom-mend discharge.About an hour and a half later, Steward Grote, ChiefSteward Merritt, Business Representative Austin Rains,and President Thomas Ranshaw assembled and conferredwith Akers. Thereafter the five of them met with O'Con-nell, Royse, and Logan. Only the General Counsel's wit-nesses testified to this meeting. The weight of this testi-mony establishes that Union President Ranshaw urgedthat Akers' offense was not serious enough to justify dis-charge, but management disagreed. Ranshaw then ac-cused management of violating Federal law by denying5 aMrrrin Luther King. Sr. ANursing Center. 231 NLRB 15, fn (1977)6 Although Logan and Royse did not refer, in their testimony, toO'Connell's presence at this interview, they did not deny Akers' testimo-ny that he was present, and I find therefore that he was.28 KAHN'S AND CO()MP'ANY I)I\DIVISI()N ()F C()S()I I)ATDED FOODl) CO.Akers union representation. O'Connell replied that Akersdid not need a union representative at the time StewardGrote asked if Akers had requested him. Royse saidwhen Akers first requested representation, he was inves-tigating the incident which he had a right to do beforecalling the union steward. Business Representative Rainsdemanded a meeting with Senior Vice President WilliamMaxwell.Shortly thereafter the group, all except ()'Connell, as-sembled again with Maxwell. Based on an amalgamationof the testimony of all witnesses, I find that Vice Presi-dent Maxwell reviewed Akers' disciplinary record as setforth above. The union representalives repeated theircharge that Akers was denied union representation andargued that Akers was guilty only of "a misjudgment oftime ...and it was just a mistake" which was not seri-ous enough for discharge.After a recess, the group assembled again and Maxwellasked Logan what he recommended. Based o a comptos-ite of the testimony, I find that Logan responded that hedid not want Akers, he was an unsatisfactory employeein several respects, and he filed too many grievances.Chief Steward Merritt promptly asked, "You mean totell me your going to fire a guy for filing grievances'?"And Maxwell responded, "You know that's riot thereason."Maxwell testified he made the decision to dischargeAkers based foremost on Logan's recommendation, andalso on Akers' past disciplinary record. He said he wouldnot have fired Akers if Logan had asked him not to, huthe vigorously denied that the filing of grievances playedany part in his decision.Akers' termination slip, dated April 14, 1979, andsigned by Maxwell, O'Connell, Royse, and Logan givesthe following as reasons for the discharge: neglect, wast-age, and willful damage to or destruction of companyproperty; unwillingness or failure to follow directions inperformance of work; and prior discipline.B. Conclusions1. It is clear, and I find, based on what happened onthe floor that morning, that Akers had reasonable causeto believe, when Logan sent him to the personnel office,that any investigatory interview would result in disciplin-ary action, which he demonstrated by asking bothO'Connell and Royse whether he was there "for theCompany." I have also found that Akers requested thepresence of his union steward at any interview from Per-sonnel Manager O'Connell and from Vice PresidentRoyse. It is further clear that Royse, nevertheless, with-out summoning the steward proceeded with what hehimself termed an investigation of the incident by obtain-ing Akers' version, as a result of which he decided torecommend the discharge of Akers. Even though Akersdid not repeat his request for representation at the begin-ning of the actual investigatory interview, and Royse didnot directly refuse at that time to provide it, Akers hadmade the request of Royse before the interview beganonly to be told his request would be granted "when I getthrough with you." Akers was not required to repeat hisrequest to Royse and his statements at the interview didnot constitute a waiver. On the contrary, Royse was re-quired to either provide representation and conduct theinterview or give Akers a choice of being interviewedwithout representation or not being intervie, ed at all,wvhich he failed to do.Accordingly I conclude that the Respondent violatedSection 8(a)(1) of the Act by refusing employee Akers'request for representation by his union representative atan investigatory interview arid compelling Akers toappear unassisted at the interview.If Royse had decided as a result of the interview notto rcommenicd discharge it seems likely that there wouldhave been nro discharge for the General Counsel to com-plain of. As Royse decided, however. on the dischargereconimmcnr dation that was the beginning of the end forAkers and, as the Supreme Court has said, it thereafterbecame "increasingly difficult for the employee to vindi-cate himself, and the value of representation [as] corre-spondingly diminished."7As the subsequent first meetingwith the union representatives revealed, Akers would infact have hecen at the end of the line had Business Repre-sentative Rains ot appealed Royse's decision to Max-well. That Akers had union representaltior at the timeMaxwell made what turned out to be the final decisionin the matter did not cure the defect in the Respondent'sfailure to grant Akers' request for represeltation at theinitial interview. And as the discharge was the ultimateresult of the initial interview, I conclude that the dis-charge was also a violation of Section X(a)(l) of theAct."2. 1 find no merit, however, in the General Counsel'scontention that Foreman Logan's inclusion of Akers'filing too many grievances as one of the reasons he didnot want to retain him in the Respondent's employ was aviolation of Section 8(a)(l) of the Act. or in his conten-tion that the filing of grievances played a part in the dis-charge of Akers.The record shows that Logan's statement was immedi-ately, specifically, and unambiguously disavowed byLogan's superior, Vice President Maxwell, in the pres-ence of all who heard it,9 and Maxwell persuasively tes-tified that the filing of grievances was not a factor in hisdecision to accept Logan's recommendation that Akersbe terminated. It is true that Akers filed more grievancesthan any other employee in his department and had evenfiled a grievance the day before his discharge. It is alsotrue that a former foreman had threatened to dischargeAkers for filing grievances, but that was some years ago.. I.HR.B. ' J Weingarten. Inc., 420 U S. 251 (1975)J Witgriln. Inc., upra: Lennox Industrle. Inc., 244 NlRB h0)7(1979)1 Anchoran.k, Inc., 239 NLRB 430 (1978) Pacific Soumthel .4irlrhne.Inc. 242 NIR1 l 169 (1979), relied on by the Respondenlt i distinguish-ahble in that unhlike thi case the denial of union repreental n there didnot take place at the initial intervie, after which, the Supreme Courtsaid in H'eingarlten. ', "it becomes increasingly difficult for the emploee tovindicate himself, and the salue of represenlation is correspondingl di-ninlished" 1 can find i, merit in the Respondent's contention that ItheBoard has nisinterpreted the Keingaurten decision by requiring an rem-pleCr to either proside an employee ith representatio and conduct[he interview or gieC him a choice of being intersiev.ed ithoui repre-sentaolln oil lnt being intersievsed at all I am required Io fIllos theBoard in such rlattrs liia Bej P Puctk,rl. Inc., 144 NI RB h i5 '1h3)( Poaivani .feitpril[ rU lopitul, 2317 NlRB 138 i 1978) 1 hlonlair, I .ernbherer roth r. In u and ('linho, In., 159 NRRB 1415(19hh66)29) DECISIONS ()F NA'I()NAI I.AOR)K REI.ATI()NS B()ARI)and the foreman is no longer employed by the Respond-ent. As against that, there is the fact that Akers had apoor work record. In addition, Akers was familiar withthe 7-minute limit on personal breaks; he neverthelesswas gone from his work station for up to 17 minutes; hisabsence resulted in 20 hogs falling off the conveyor beltonto the floor and interrupted production; and he wasterminated on the same day this occurred. In these cir-cumstances. and in the absence of any evidence of cur-rent union animus, I find that Akers was discharged forcause, and that these allegations are not supported by apreponderance of the credible evidence. I conclude thatthe allegations should be dismissed.RILMI:I)YIn order to effectuate the policies of the Act, I recom-mend that the Respondent be ordered to cease and desistfrom the unfair labor practices found and from infringingin any like or related manner on its employees' rightsguaranteed by the Act.The Respondent, relying on N.L.R.B. v. Potter ElectricSignal Co., 600 F.2d 120 (8th Cir. 1979), contends thatSection 10(c) of the Act prohibits the Board from order-ing the reinstatement of Akers because he was dis-charged for cause. The Board has held, however, that anemployer's unlawful refusal to allow an employee unionrepresentation renders "unlawful what was an otherwiselawful discharge for cause," and that the appropriateremedy is reinstatement with backpay. Anchortank, Inc.,supra.Accordingly, as I have found that the Respondent in-terfered with, coerced, and restrained its employees byunlawfully discharging Reginald Akers on April 18,1979, in order to effectuate the policies of the Act, I rec-ommend that the Respondent be ordered to take certainaffirmative action including that it offer him immediateand full reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent job, withoutprejudice to his seniority or other rights and privileges,and to make him whole for any loss of earnings sufferedby reason of the Respondent's unlawful conduct againsthim. Backpay shall be computed as provided in F W.Woolworth Company, 90 NLRB 289 (1950). Interest shallbe paid on all backpay due. Florida Steel Corporation, 231NLRB 651 (1977); Isis Plumbing & Heating Co., 138NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'0The Respondent, Kahn's and Company, Division ofConsolidated Food Co., Cincinnati, Ohio, its officers,agents, successors, and assigns, shall:'O In the event no exceptions are filed as provided bh Sec. (12.46 ofthe Rules and Regulations of the National Lahbor Relations Itoa)rd, theI. Cease and desist from:(a) Requiring that employees participate l interviuesor meetings without union representation, when suchrepreselntationl has been refused by the Respondenl: whenthe employees have reasonable grounds to believe thatthe fmatters to be discussed may result itt their being thesubject of disciplinary action; and actually imposing suchdisciplinary action on employees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Sectiot 7 of the Act.2. Take the following affirnativ e action necessary toeffectuate the purposes of the Act:(a) Offer Reginald Akers immediate anid full reinistate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, without prej-udice to his seniority and other rights and privileges pre-viously enjoyed, and make him whole for any loss ofearnings he may have suffered as a result of the discrimi-nation against him, in the mannier set forth i the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all per-sonnel records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to determine the amount of backpay dueunder the terms of this Order.(c) Post at its premises in Cincinnati, Ohio, copies ofthe attached notice. Copies of said notice, on formsprovided by the Regional Director for Region 9, afterbeing duly signed by the Respondenit's representative,shall be posted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FUR'I'FIR ORI)I REI) that the complaint be dis-missed insofar as it alleges unfair labor practices notfound herein.findings, conclusio(ns. ad reconmmenlde ()rder hlriln sl as proide(ldil Sec. 102 48 of the Rules arid Regulaotinls. e adopted hy he Ioard andhecome its findings, conclusilons. ad Order. and al ohjectilrs theret,hall he deemeld waived ftir all purposesIT the event that this Order is enclle,red hb a Jutdgmcntl 1 UniltedStates Court f Appeals. the word i the lCe realding "Po,'sted byOrder (of the National Labor Relations i, ard" shiall read "P'lsted I'ursu-ant to a Judgmerit of the llnired States Court of Appeals Fnfo(rcinlg alOrder f tile National Labor Relattions 1li ard "30